COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Wendy Marie Meigs v. Todd Zucker and Bohreer & Zucker LLP

Appellate case number:   01-19-00321-CV

Trial court case number: 2017-73029

Trial court:             133rd District Court of Harris County

               On June 21, 2021, the appellant filed a motion requesting an opinion from
       the en banc court.

               The en banc court denied reconsideration on April 6, 2021, and a panel of
       this court denied the appellant’s motion to reinstate the case on June 15, 2021.

               We hereby DENY the appellant’s motion for further opinion.

                This case is closed. Should the appellant make additional filings in this
       case, the filings will be docketed but no further action will be taken by the court
       in this closed case.


Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

Panel consists of: Justices Goodman, Landau, and Hightower.


Date: June 24, 2021